IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 17, 2009
                                     No. 09-50221
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JESUS SILVERIO JAQUEZ-DIAZ,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 3:08-CR-2817-1


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
       After Jesus Silverio Jaquez-Diaz pleaded guilty to illegal reentry, the
district court sentenced him to 70 months in prison, within the guidelines range
of 70-87 months. Jaquez-Diaz appeals, arguing that the sentence is greater than
necessary to satisfy the goals of 18 U.S.C. § 3553(a). We affirm.
       Jaquez-Diaz contends that U.S.S.G. § 2L1.2, which was used to enhance
his sentencing range, overstates the risk of recidivism and danger posed by
illegal reentry and results in double-counting of the same conviction used in

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-50221

determining his criminal history; that the guidelines range overstates the
seriousness of his illegal reentry offense, which was simply an “international
trespass;” that the 1992 drug conviction used for the § 2L1.2 enhancement was
remote; that he had lived in the United States for 37 years, where he was
married and had several children; that he had never been convicted of illegal
reentry before; and that his wife has agreed to go with him to Mexico when he
returns there. Thus, he challenges the sentence as excessive in light of several
§ 3553(a) factors, including his personal history and characteristics and the need
to prevent him from committing future crimes.
      We review sentences for reasonableness, employing an abuse-of-discretion
standard, keeping in mind that a sentence within a properly calculated
guidelines range is presumed to be reasonable. See United States v. Newson, 515
F.3d 374, 379 (5th Cir.), cert. denied, 128 S. Ct. 2522 (2008). After hearing
Jaquez-Diaz’s arguments for a sentence below the guidelines range, the district
court concluded that the guidelines range was appropriate, particularly in light
of Jaquez-Diaz’s criminal history. We discern no abuse of discretion in that
determination. To the extent that Jaquez-Diaz raises his double-counting and
international trespass arguments for the first time on appeal, he has failed to
demonstrate reversible plain error. See United States v. Mondragon-Santiago,
564 F.3d 357, 364-65 (5th Cir.), cert. denied, 130 S. Ct. 192 (2009).
      Accordingly, the judgment of the district court is AFFIRMED.




                                        2